TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 15, 2016



                                     NO. 03-15-00768-CV


                                  Carolyn Barnes, Appellant

                                                v.

  Austin American Statesman; Austin Legal Blog; Zach Ryall; and KXAN-TV, Appellees




       APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment and orders signed by the district court on November 4,

2015. Having reviewed the record, it appears to the Court that appellant has not prosecuted her

appeal by failing to file a brief that complied with the Texas Rules of Appellate Procedure.

Therefore, the Court dismisses the appeal for want of prosecution. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.